ORDER

PER CURIAM.
Father appeals from the judgment of the trial court awarding wife’s attorney’s fees on appeal and the dismissal of his motion to quash the garnishment. We consolidated the appeals.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 84.16(b).